Citation Nr: 1409502	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Veteran was afforded a Decision Review Officer (DRO) hearing in January 2011.  He also testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last had VA examinations to determine the current degree of severity of his service-connected lumbar spine DDD in July 2010 and November 2010.  During his February 2013 hearing, the Veteran indicated that he last had a spine examination with his primary care physician in 2012.  He testified that his lumbar spine DDD had increased in severity since his last VA examinations.  The Veteran further reported that his service-connected lumbar spine DDD symptomatology included constant pain, limitation of function, fatigue, and tingling and numbness down his left leg.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The AMC should arrange for the Veteran to undergo an additional VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected lumbar spine disability.

During his February 2013 hearing, the Veteran asserted that he was receiving current treatment for his lumbar spine DDD from the Mountain Home VA Medical Center (VAMC) in Johnson City, Tennessee; however, as the claims file and Virtual VA only include records from that facility dated up to March 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to an initial evaluation in excess of 20 percent for lumbar spine DDD.  Regardless of the Veteran's response, the AMC must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from the Mountain Home VAMC dated from March 2011 to the present.  If, after making reasonable efforts to obtain this information the AMC is unable to secure any of the identified records, the AMC must notify the Veteran and his representative and (a) identify the information the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain that information; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, arrange for the Veteran to undergo a VA spine examination with an appropriate examiner (preferably a physician) to determine the current severity of his service-connected lumbar spine DDD.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this REMAND, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent Virtual VA records have been reviewed.  All necessary special studies or tests must be accomplished.

The AMC should ensure that the examiner provides all information required for rating purposes.  A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

